INDICTMENT for perjury. Conviction; and judgment against the defendant.
The indictment charges that, at the September term, 1843, of the Hancock Circuit Court, a certain indictment was pending, &c.; that, on the -tyrial of the defendant in that indictment, at the same term, and before the proper Court, &c., Frederick Jackson was sworn as a witness, “ and took his corporal oath,” &c.; that he swore to a material fact, &c.; that his swearing was false, &c. The indictment thus far states no particular day upon which the trial was had and the testimony of the witness given, but it concludes: “ And so the jurors first aforesaid, upon their oath aforesaid, do say that the said Frederick Jackson, at the September term of the Hancock Circuit Court for the year first aforesaid, to-wit, on the twenty-fifth day of September, in the year eighteen hundred and forty-three, in the county of Hancock aforesaid, before the said William J. Pcaslee, George Tagne, and Owen Jarrett, so being-judges as aforesaid, and before the said jurors, so taken between the said parties, and sworn as aforesaid (they, the said William J. Pcaslee, George Taguc, and Owen Jarrett, judges as aforesaid, then and there having such power and authority as aforesaid) by his own act,” &c., “ did commit wilful and corrupt perjury,” &c.
It is objected to this indictment that the particular day on which the perjury is alleged to have been committed, is stated in the concluding part, and not in the body, of it. We do not think that circumstance renders the indictment bad.
A bill of exceptions states that John Hager, clerk of the Court, testified that, at the September term of the Hancock Circuit Court, 1843, he was clerk of said Court, and did, then and there, on the 25th day of said month, before the *185Court and judges named in the present indictment, admininister an oath to Frederick Jackson, as a witness the trial of the defendant in the indictment named in the indictment in the present case, and that “ the said Frederick Jackson, was sworn that the evidence he should give in the case aforesaid, should be the truth, the whole truth, and nothing but the truth, and with the uplifted hand of him, the said defendant' — that the said Frederick was not sworn upon the Holy Gospels or the New Testament, nor by laying his hand on the same, but that said oath was administered to said Jackson according to the custom and usages of the country;” which was all the evidence as to the manner of administering the oath.
It is objected that the oath proved by this evidence was not a corporal oath, as charged in the indictment, and, hence, that there was a fatal variance between the proof and the charge in the indictment. We are unwilling to concede this. We think the objection hyper-technical. However it may have been in somewhat olden time, in Europe, we think that now, at least, in our state, “ corporal oath” and “ solemn oath” are used synonymously, and that an oath taken with the uplifted hand, may be properly described by either term. In Webster’s dictionary are the following definitions:
“ Corporal, ) Afine linen cloth, used to cover the sacred Corporale,) elements in the eucharist, or in which the sacrament is put. Paley. Chalmers.
“ Corporal oath; a solemn oath, so called from the ancient usage of touching the corporale, or cloth that covered the consecrated elements. Paley.”